02-11-379-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00379-CR
 
 



MARGARET VIVIAN LEWALLEN
a/k/a margaret vivian wells


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM the
396th district court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Margaret
Vivian Lewallen a/k/a Margaret Vivian Wells is attempting to appeal her
conviction for theft of property valued at $1,500 or more but less than $20,000.
 Lewallen pleaded guilty pursuant to a plea bargain, and in accordance with the
plea bargain, the trial court sentenced her to twenty-two months’ confinement.  The
trial court’s certification of her right to appeal states that this is a
plea-bargained case and that Lewallen has no right of appeal.
On September
7, 2011, we sent the parties a letter notifying them that this appeal may be
dismissed based on the trial court’s certification unless any party filed a
response on or before September 18, 2011, showing grounds for continuing the
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).  We received no response.
Rule
25.2(a)(2) limits the right of appeal in a plea-bargain case to matters that
were raised by written motion filed and ruled on before trial or to cases in
which the appellant obtained the trial court’s permission to appeal.  Tex. R. App.
P. 25.2(a)(2).  Lewallen’s notice of appeal states that she wishes to appeal
matters raised by written motion filed and ruled on before trial, but no pretrial
motions were filed in this case.  Because the trial court’s certification
denied permission to appeal and because no pretrial motions exist in this case,
Lewallen has no right to appeal.  See id.  Consequently, we dismiss the
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State,
183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 20, 2011




[1]See Tex. R. App. P. 47.4.